Exhibit 99.1 Dear Shareholder Key measures of hotel performance continued to strengthen during the first three months of 2014 and the outlook for the remainder of the year is positive. Occupancy rates approximate pre-recession levels and hotel industry analysts are forecasting a mid-single digit percentage increase in revenue and operating income for 2014 as compared to last year. As economic conditions continue to improve across our markets, I am optimistic that operations across the Apple REIT Ten, Inc. portfolio of hotels will produce another year of steady progress for our Company. I am pleased to report that the Apple REIT Ten portfolio of 49 Marriott®- and Hilton®-branded hotels achieved a nine percent increase in revenue per available room (RevPAR) during the first quarter of 2014 as compared to the same period last year. For the three-month period ending March 31, 2014, our hotels reported an average occupancy rate of 70 percent, an average daily rate (ADR) of $120 and RevPAR of $84 for the period owned by the Company. For the same three-month period of 2013, our hotels achieved an average occupancy rate of approximately 67 percent, ADR of $114 and RevPAR of $77. Our team will continue to aggressively pursue additional opportunities for revenue growth with an optimum balance of ADR and occupancy to maximize operating income throughout the year. At April 30, 2014, gross proceeds raised for the Company totaled approximately $951 million and the real estate portfolio included 49 Marriott®- and Hilton®- branded hotels across 17 states. At this time, we intend to conclude the best-efforts offering by July 31, 2014. Our newest acquisition is a combination-style property that strategically provides travelers two hotel brands in one location, a 155-room Hilton Garden Inn® and a 100-room Homewood Suites by Hilton®. These adjoining hotels are located in Oklahoma City, OK, in the heart of the Bricktown entertainment district. The Company currently has one hotel under contract for purchase and our acquisition team continues to work to identify additional strategic real estate opportunities. In addition to our hotel acquisitions, Apple REIT Ten strategically invested $100 million in Cripple Creek Energy, LLC, a company dedicated to the oil and gas business in mid-2013. Under the terms of the agreement, Apple REIT Ten has a preferred interest in all of Cripple Creek Energy’s assets and is entitled to receive an annual return on the investment of 14 percent. As provided for in the agreement, Cripple Creek Energy has requested to extend the maturity of the original agreement for an additional year to June 2015. Apple REIT Ten paid its shareholders $0.21 per share in distributions during the first quarter of this year. The current annualized distribution rate is $0.825 per share. The Company closely monitors this annualized distribution rate, taking into account varying economic cycles and capital improvements, as well as current and projected hotel performance, and may make adjustments as needed, based on available cash resources. Due primarily to the impact of depreciation as well as the timing of acquisitions and fundraising, a portion of your 2014 distribution will be treated as a return of capital for tax purposes. Apple REIT Ten maintains a conservative approach to the ownership of high-quality lodging real estate which is evident in the strength of our balance sheet and our diversified portfolio of well-branded hotels. Our commitment to the growth of shareholder investments has guided our strategic business decisions and I am confident the Company is well positioned to take advantage of improving conditions across the hotel industry. As always, thank you for your investment. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statement of Operations (Unaudited) (In thousands except statistical data) Three months ended March 31, 2014 Three months ended March 31, 2013 REVENUES Room revenue $ $ Other revenue Total revenue $ $ EXPENSES Direct operating expense $ $ Other hotel operating expenses General and administrative Depreciation Acquisition related costs Investment income ) ) Interest expense Total expenses $ $ NET INCOME Net income $ $ Net income per share $ $ MODIFIED FUNDS FROM OPERATIONS (A) Net income $ $ Depreciation of real estate owned Funds from operations (FFO) $ $ Acquisition related costs Modified funds from operations (MFFO) $ $ FFO per share $ $ MFFO per share $ $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy 70
